 

Exhibit 10.40

 

[ex10-40_001.jpg]

 

RESELLER AGREEMENT

 

This Reseller Agreement (the “Agreement”) is made and entered into as of this
30th day of May 2019, by and between Cipherloc Corporation a Texas corporation,
located at 825 Main Street, Suite 100, Buda, TX 78610 (“the Company”), and
Quality Health Care International LLC, a Nevada limited liability company
located at 192 Hanna Court, Mesquite, NV 89027 and its affiliate (individually,
a “Party” and collectively, the “Parties”).

 

WHEREAS, Cipherloc desires to appoint Reseller as a reseller for the Products
(as defined below) on an exclusive basis as to the customers as set forth in
Schedule A; and

 

WHEREAS, Reseller desires to be appointed to distribute and resell such Products
either on a standalone basis or in conjunction with Services (as defined below);
and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Reseller hereby agree as follows.

 

1. DEFINITIONS

 

In addition to the terms defined throughout this Agreement, the following
definitions shall also apply:

 

1.1 “Change of Control” means the merger, consolidation or the sale of an entity
to an unrelated third party, whether by (a) sale of securities (by the entity or
its securities holders) which results in the securities holders of the entity
immediately prior to such sale owning less than fifty percent (50%) of the
voting securities of the entity immediately after such sale, or (b) sale of all
or substantially all of the entity’s assets.

 

1.2 “Effective Date” means the date this Agreement is countersigned by an
authorized representative of Cipherloc.

 

1.3 “End User” means anyone that is granted a right, license or sublicense to
use the Products by or through Reseller solely for such End User’s internal
business purposes and that cannot resell, lease, sublicense or otherwise
distribute the Software to any other party.

 

1.4 “EULA” means Cipherloc’s form end user license agreement provided by
Cipherloc with the Software Products to Reseller and subject to revision by
Cipherloc from time to time. Where the EULA is provided embedded in the
Software, a hard copy is available upon written request to Cipherloc.

 

1

 

 

1.5 “Demonstration Software” means free, limited-time versions of Products,
including Software, which Cipherloc may provide as the Parties mutually agree.

 

1.6 “Documentation” means the documentation, manuals and other materials
provided by Cipherloc to Reseller that relate to the Products, whether in
printed form, electronic form, posted on Cipherloc’s website, available on-line
or in any other format.

 

1.7 “Intellectual Property Rights” means all rights related to all information
and know-how (whether or not confidential), trade secrets, works of authorship
(whether or not copyrightable), patents, copyrights, trademarks, trade names,
applications for any of the foregoing, ideas or concepts (whether or not
patentable), or improvements, modifications or additions to any of the above,
including, in the case of Cipherloc and its licensors, the Products.

 

1.8 “Maintenance and Support Services” means those maintenance and support
services provided by Cipherloc to End Users, including but not limited to basic,
standard product support provided by Cipherloc pursuant to the Cipherloc Support
Terms, which may be modified, in Cipherloc’s sole discretion from time to time
effective immediately upon posting to the Cipherloc’s website) and product
support services provided by Cipherloc to End Users pursuant to an Cipherloc
Professional Services Agreement.

 

1.9 “Products” means Software Licensing Agreements for its newly developed
software known as CipherLoc Platform, Cipherloc Shield, Cipherloc SMS, Cipherloc
SDK, Maintenance and Support Services, Documentation, and other materials and
services made available by Cipherloc to Reseller pursuant to this Agreement and
shall initially mean the Products specified on Schedule A. The Products
available under this Agreement may be amended at any time by Cipherloc upon
prior written notice to and agreement with Reseller.

 

1.10 “Services” means professional consulting, services to be offered to End
Users in conjunction with the Products, including but not limited to Maintenance
and Support Services.

 

1.11 “Software” means the software applications packages and all future
derivations, upgrades and revisions thereto, in executable object code only,
that are made commercially available by Cipherloc to its End Users in general
releases from time to time.

 

1.12 “Territory” means the geographic areas specified on Schedule A.

 

2. GRANT OF LICENSE

 

2.1 Reseller License. Subject to the terms and conditions of this Agreement,
Cipherloc grants to Reseller during the Term an exclusive, non-transferable
right and license to market and distribute the Products, alone or in combination
with Services offered by either Cipherloc or Reseller, directly to End Users for
use solely within the Territory. Services to be provided directly by Reseller to
End User in conjunction with the Products will be the subject of independent
offerings by Reseller alone and will be governed solely by the terms and
conditions of separate agreements entered into between Reseller and the End
User. For Services provided directly by Cipherloc to End User, including but not
limited to Maintenance and Support Services, the End User may be required, in
Cipherloc’s sole discretion, to enter into an agreement directly with Cipherloc
only, Reseller only, or both Cipherloc and Reseller. Reseller agrees to abide by
Cipherloc’s direction on such End User contracting requirements for Services to
be provided directly by Cipherloc to End User, provided such direction has been
given in writing by Cipherloc to Reseller (which direction may be modified, in
Cipherloc’s sole discretion and Reseller’s agreement, from time to time
effective immediately upon receipt by Reseller.

 

2

 

 

2.2 Limitations on Distribution License. Reseller will have no rights to the
Products except as set forth in this Agreement or a separate, written license
agreement signed by Cipherloc. Reseller will not authorize or appoint any
reseller, dealers, agents, representatives, sub-distributors, original equipment
manufacturers, value-added resellers, systems integrators, or other third
parties to market or distribute the Products without the prior written consent
of Cipherloc. Reseller will have no rights to source code to the Software.
Reseller will not cause or permit the recompilation, disassembly, reverse
engineering or other decoding of the Products. Reseller will not replicate,
produce, copy, or modify the Products (including any Demonstration Software),
except as provided for in this Agreement or, if applicable, the EULA.

 

2.3 License Enforcement. Reseller shall use its best efforts to assist Cipherloc
in the protection of Cipherloc’s legal rights relating to the Products,
including without limitation, providing prompt written notice to Cipherloc of
any known violations or breaches of any EULA and any infringement by third
parties of Cipherloc’s Intellectual Property Rights. Reseller shall use its best
efforts to cooperate with Cipherloc in any action by Cipherloc alleging any
actual or threatened violation of Cipherloc’s Intellectual Property Rights.

 

3. PRODUCT ORDERS, SUPPLY, SHIPMENT AND CANCELLATION

 

3.1 Acceptance by Cipherloc. All orders placed with Cipherloc for Products shall
be subject to acceptance by Cipherloc, in its sole discretion, at its principal
place of business. All orders for Products must have a confirming purchase order
number from Reseller.

 

3.2 Scope. The terms of this Agreement shall govern all purchase orders relating
to the Products. The terms contained in succession documents which shall
include, without limitation, acknowledgements, invoices or purchase orders, and
the terms of any prior agreements between Cipherloc and Reseller related to the
subject matter of this Agreement, are hereby superseded by the terms of this
Agreement and any terms contained in such documents that are additional to or
inconsistent with this Agreement shall have no force or effect, unless
specifically agreed to in a writing signed by Cipherloc after the Effective
Date.

 

3.3 Cancellation or Delay by Cipherloc. If Reseller fails to comply with any
material term or condition of this Agreement, Cipherloc reserves the right to
cancel or delay shipment of any order placed by Reseller and accepted by
Cipherloc. Cipherloc will notify Reseller within five (5) days of receipt of a
purchase order if it is unable to meet Reseller requested delivery date and
provide Reseller with the delivery date or dates on which Cipherloc will be able
to deliver the Products ordered; provided, however, Cipherloc shall not be
liable, other than through its negligence, for any damages to Reseller or to any
other person for Cipherloc’s delay in delivery or error in filling orders.

 

3.4 Shipment. All Products will be delivered to the destination designated on
Reseller’s purchase order. Unless otherwise directed by Reseller in its purchase
order, Cipherloc shall select a common carrier. Costs for shipment shall be
added to the invoice as a separate line item and paid by Reseller.

 

3

 

 

3.5 Export Restrictions. Reseller acknowledges that all Products are subject to
the export control laws and regulations of the United States, and any amendments
thereto. Reseller confirms that it will not export or re-export the Products,
any technical data received under or in connection with this Agreement, or any
direct Product (including processes and services) produced by the use of any
such technical data, directly or indirectly, to (i) any countries that are
subject to United States export or (ii) to any End User whom Reseller knows or
has reason to know will utilize them in the design, development or production of
nuclear, chemical or biological weapons. In addition, if Cipherloc informs
Reseller that, or Reseller knows or has reason to know that, any Product
contains encryption or other capabilities subject to the International Traffic
in Arms Regulations (ITAR) set forth at 22 C.F.R. section 120 et seq., Reseller
shall not export such Product in violation of ITAR.

 

3.6 Modifications to or Discontinuation of Products. Cipherloc may, at any time
and in its sole discretion, discontinue distribution of or modify any or all
Products or versions of Products, or discontinue support, maintenance, or the
provision of new versions, updates, or corrections for any Product or version of
a Product without liability. Cipherloc agrees to give Reseller at least ninety
(90) days prior notice of any Product that Cipherloc will be discontinuing. Such
notice may be given by Cipherloc in any form or manner, including but not
limited to posting on Cipherloc’s website, delivery of an email or other written
notification.

 

4. PRICES AND PAYMENTS

 

4.1 Resellers Price. Reseller shall receive the pricing discounts on the
Products as specified in Schedule A, using the Cipherloc published Price List in
effect at the time of the order. Prices or discounts specified on Schedule A and
the Price List are subject to change upon ninety (90) days advance written
notice of any change that results in a price increase. Any increase in price to
Reseller shall only be effective for orders received after expiration of the
ninety (90) days advance written notice. Decreases in price shall be effective
immediately upon the date of the notice.

 

4.2 Discounts. Should Schedule A or the Price List contain volume discount
provisions, Reseller covenants that it will not seek to circumvent such
provisions by entering into cooperative buying agreements with other customers
of Cipherloc.

 

4.3 Resale Product Prices. The prices for the Products listed in the Price List
are suggested list prices. The parties acknowledge that Reseller shall be free
to resell the Products at its own prices. No Cipherloc representative has the
authority to require or suggest that Reseller charge a particular resale price
for the Products which it purchases hereunder.

 

4.4 Payment. Unless otherwise agreed to by Cipherloc in writing, all payments
shall be in U.S. currency. Payment for Products shall be due and paid net thirty
(30) days from the date of delivery and receipt of an invoice from Cipherloc. A
late payment charge of the lesser of one and one-half percent (1.5%) per month
or the highest rate permitted by law shall be charged upon unpaid balances past
due by more than thirty (30) days.

 

4.5 Taxes. Reseller is responsible for payment of any and all applicable taxes,
other than Cipherloc’s net income taxes relating to the Products and this
Agreement. Orders are subject to applicable sales, use and/or other such taxes
unless a resale certificate is on file with Cipherloc. In the event Cipherloc is
required to pay any applicable taxes with respect to any order made pursuant to
this Agreement, Reseller shall pay any such taxes, as included on the invoice.

 

4

 

 

4.6 Expense Advances. Cipherloc has advanced $416,000 to the Reseller to assist
in establishing the necessary technical staff, office and employees to
successfully sell the Products in the Territory. The expense advances shall be
reimbursed by Reseller from Reseller’s initial gross receipts, generated through
the sale of the Products, until fully repaid pursuant to a Promissory Note
attached as Exhibit A.

 

4.7 Audits. Reseller agrees to allow Cipherloc to examine such books, records
and accounts at Reseller’s site to verify Reseller’s reports on the amount of
payments made to Cipherloc under this Agreement. Such audits will be conducted
monthly until the Expense Advances have been repaid in full. Thereafter on an
annual basis upon fifteen (15) days prior written notice and shall occur during
normal business hours. The cost of the audit shall be borne by Cipherloc unless
the audit results reveals an underpayment of five-percent (5%) or more of the
total amounts due to Cipherloc during the audited period, in which case the cost
of such audit shall be paid by Reseller.

 

5. SERVICES, MARKETING AND OTHER REQUIREMENTS

 

5.1 Applicability of Product. Cipherloc shall have no liability for
recommendations or misrepresentations made by Reseller to End Users and Reseller
assumes responsibility for the selection and recommendation of the Products to
achieve the desired results and business purposes of End Users.

 

5.2 End User. Should an End User request that Cipherloc intervene on such End
User’s behalf with Reseller concerning Reseller’s provision of Services,
Cipherloc and Reseller agree to use their commercially reasonable efforts to
resolve such End User’s problems. Neither Cipherloc nor Reseller shall have any
obligation to expend any expense or perform any services under this Section 5.2
unless otherwise agreed by the parties in a separate written agreement. End
Users are not third party beneficiaries of this Section 5.2.

 

5.3 Training. Reseller shall promptly complete all training requirements as set
forth in Schedule B. Unless otherwise specified in writing by Cipherloc, all
training shall be web based. If Cipherloc agrees to conduct training other than
web-based training, Reseller shall pay Cipherloc all ancillary expenses
associated with such training, including but not limited to, Cipherloc’s travel
expenses.

 

5.4 Marketing. Reseller shall use its best efforts to promote and market the
Products. Reseller shall provide sufficient qualified staff to carry out its
obligation to actively market and solicit sales of Products. Reseller will
include a representative listing of all Products in applicable catalogs and
published price lists. Reseller will display and demonstrate appropriately
configured Products. Within the time period specified on Schedule B, Reseller
shall have at least the number of employees specified on Schedule B trained to
demonstrate each Product.

 

5.5 Marketing Practices. At Cipherloc’s sole discretion, Cipherloc may provide
Reseller with reasonable quantities (or master copies) of Cipherloc’s standard
advertising and promotional materials, pricing information and technical data
related to the Products (“Marketing Materials”). Reseller shall (a) perform its
duties in a manner that will preserve the reputation and promote the goodwill,
name and interests of Cipherloc and the Products; (b) avoid deceptive,
misleading or unethical practices that are or might be detrimental to Cipherloc,
the Products or the public including, but not limited to, disparagement of
Cipherloc or the Products; (c) make no false or misleading representation with
respect to the Products or Cipherloc; (d) not publish or use any misleading or
deceptive advertising material; and (e) make no representations with respect to
the Products or Cipherloc that are inconsistent with the Documentation,
Marketing Materials and other literature distributed by Cipherloc, including all
warranties, disclaimers, and support policies contained in such Documentation,
Marketing Materials and other literature. In the event Reseller E, its officers,
directors, agents or employees make any representation other than as permitted
under this Agreement, Reseller agrees to indemnify Cipherloc as provided in
Section 8.2. Except as otherwise provided herein, neither Cipherloc nor Reseller
will publish, or cause or permit to be published, any advertising, press release
or other material that refers in any way to the other party or the Products
without the prior written permission of the other party; provided, however that
Cipherloc may use Reseller’s name and may disclose that Reseller is a reseller
of the Products in Cipherloc advertising, promotions and similar public
disclosures.

 

5

 

 

5.6 Program Requirements. Reseller acknowledges and agrees that Cipherloc may,
at its sole discretion, discontinue or change at any time the Cipherloc Reseller
program requirements (collectively, the “Program Requirements”), including
without limitation adoption of separate policies and procedures containing
Program Requirements. Cipherloc may notify Reseller of such changes by mail, by
e-mail or by posting information on Cipherloc’s website. Such changes shall
become effective thirty (30) days after Cipherloc’s providing such notice to
Reseller and shall be automatically incorporated by reference into this
Agreement. Notwithstanding the foregoing, should Cipherloc material change the
Program Requirements, Reseller shall have the right during the thirty (30) day
prior notice period for such material change to immediately terminate this
Agreement upon written notice to Cipherloc.

 

6. PRODUCT SUPPORT

 

6.1 Product Performance. Cipherloc will use its commercially reasonable efforts
to make the Products perform substantially in accordance with the product
description set forth in the relevant Documentation that accompanies the
Products, as it may exist from time to time. However, Reseller acknowledges that
inevitably some errors may exist in the Products, and the presence of such
errors and Cipherloc’s failure to correct such errors shall not be a breach of
this provision.

 

6.2 Reseller Technical Support. Only Reseller engineers that have received
training per Schedule B will be given access to Cipherloc’s standard technical
support telephone line, along with access authorization for standard technical
support. Cipherloc may provide on-site technical support, on a case-by-case
basis, at Cipherloc’s then-current fees or for a fee mutually agreed to by
Cipherloc and Reseller.

 

6.3 Discontinued Products. Cipherloc shall support withdrawn or discontinued
versions of its Software for a period of at least six (6) months after its
announced withdrawal or discontinuation. Communications between Cipherloc and
Reseller regarding withdrawn or discontinued Software are considered
Confidential Information under Section 11.1 and are subject to the terms of this
Agreement.

 

6.4 Maintenance Services. Cipherloc shall provide Software Maintenance and
Services for the Products directly to End Users so long as such End Users
subscribe to Maintenance and Support Services and are in compliance with the
applicable terms and conditions for such Maintenance and Support Services.

 

6

 

 

6.5 Web and Phone Support for Demonstration Software. During the Term, Cipherloc
shall provide for the Demonstration Software (i) Web-based support, consisting
of information on the most current release of the Demonstration Software through
Cipherloc’s web site, including all available solutions and corrections for
reported problems that are replicated and diagnosed by Cipherloc as defects in
the Software.

 

6.6 Product Errors and Omissions—Notification. Reseller shall identify and
promptly inform Cipherloc of any design or programming errors or omissions in
the Products sold of which it becomes aware and consult with Cipherloc regarding
necessary corrections and/or modifications. Such notification shall occur
through Cipherloc’s web site.

 

7. INTELLECTUAL PROPERTY RIGHTS

 

7.1 Intellectual Property Rights. Reseller acknowledges that the Products and
all related Intellectual Property Rights are owned by Cipherloc and that this
Agreement grants no ownership rights to Reseller.

 

7.2 Limited Trademark License. At Cipherloc’s sole discretion, Cipherloc may
grant to Reseller during the Term a non-exclusive, non-transferable, limited
license to use in the Territory Cipherloc’s name, logo and other trademarks used
by Cipherloc with respect to the Products (the “Trademarks”) solely in
connection with the promotion of the Products and solely as pre-approved in
writing by Cipherloc. Upon expiration or termination of this Agreement, Reseller
agrees to cease all display, advertising and use of any Trademarks.

 

7.3 Copyright; Trademark; Proprietary Notices. Reseller agrees to maintain and
preserve any copyright notices, trademark notices or any confidential or
proprietary legends on all Products (including Demonstration Software).

 

8. INDEMNIFICATION

 

8.1 Mutual Indemnification — Violations of Law. Each party shall perform its
duties in compliance with all applicable laws and shall hold the other party
harmless and indemnify the other party for, from and against any loss, claim,
damage, liability, or expense, including reasonable attorney’s fees, arising
from any violation of law by such party.

 

8.2 Reseller Indemnification — Breach of Agreement. Reseller will defend and
indemnify Cipherloc for, from and against, and hold Cipherloc and its officers,
directors and employees harmless from, any and all losses, claims, damages,
liabilities and expenses, including reasonable attorney fees and costs of
litigation, resulting from (i) any improper acts or omissions by Reseller
relating to its activities in connection with this Agreement, (ii) any breach by
Reseller of any of its obligations under this Agreement, (iii) any violation of
the Foreign Corrupt Practices Act (FCPA) including its accounting provisions,
and (iv) any misrepresentations relating to Cipherloc, the Products, or this
Agreement.

 

7

 

 

8.3 Cipherloc Indemnification – Infringement. Cipherloc agrees, for as long as
copies of the Products sold by Reseller are in use by End Users licensed by
Cipherloc through Reseller, to indemnify and hold Reseller and its officers,
directors and employees harmless for, from and against any loss, claim, damage,
liability, expense, or cost, including reasonable attorneys’ fees, arising out
of any claim, demand, or suit to the extent a Product violates any copyright,
patent, trade secret, trademark, or proprietary right existing under the laws of
the United States or any state or territory thereof (“Claim”); provided that
such indemnity shall not apply if (i) the violation arises out of use of the
Products in combination or in connection with other products or components, and
such violation would not have existed from use of the Products on a stand-alone
basis, (ii) the violation arises out of modifications made to the Products other
than by Cipherloc, (iii) Reseller’s failure to implement enhancements as
required by Cipherloc. Cipherloc shall have no obligation to Reseller to defend
or satisfy any Claims made against Reseller that arise from the use, marketing,
licensing or disposition of the Products by Reseller that is not expressly
authorized by this Agreement. In the event any such Claim is brought or
threatened, Cipherloc may, at its sole option and expense: (i) procure for
Reseller the right to continue use of the Product or infringing part thereof;
and/or (ii) modify or amend the Product or infringing part, or replace the
Product or infringing part with other software or product having substantially
the same or better capabilities. If neither of the foregoing is commercially
practicable, Cipherloc may terminate this Agreement with respect to the
infringing part of the Product, whereupon Cipherloc shall refund a pro rata
portion of the fees (based on a useful life equal to three (3) years) paid by
Reseller for the infringing Product. If Cipherloc supplies a non-infringing
update or version of the Product, Reseller shall promptly supply the same to its
End Users and install the same at its End User locations. If, in its judgment,
Cipherloc deems that, due to the Claim or for any other reason, it is not in
Cipherloc’s interest to continue distributing the Products, Cipherloc, without
breaching this Agreement, may terminate the distribution of any or all of the
Products. THE REMEDIES SET FORTH IN THIS SECTION 8.3 SHALL BE Reseller’s SOLE
AND EXCLUSIVE REMEDIES IN THE EVENT OF AN INFRINGEMENT CLAIM RELATING TO THE
PRODUCTS.

 

8.4 Indemnification Conditions. The indemnification obligation in Sections 8.3
and 8.4 shall be effective only if (1) the party seeking indemnification (the
“Indemnified Party”) gives prompt notice of the Claim and permits, and gives the
party providing the indemnification (the “Indemnifying Party”) the sole
authority, to control the defense and settlement, if any, and (2) Indemnified
Party cooperates in the defense of the Claim by giving such assistance and
information as the Indemnifying Party may require to settle or oppose such
Claims. The Indemnifying Party shall have the exclusive right to defend any such
Claims and make settlements thereof at its own discretion, and the Indemnified
Party may not settle or compromise such Claims, action or allegation, except
with the prior written consent of Indemnifying Party.

 

9. REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

9.1 Compliance with Laws. Reseller represents and agrees that it will not
conduct business under this Agreement in any jurisdiction without first
obtaining all approvals required in such jurisdiction. The appointment of
Reseller as a reseller under this Agreement shall not become effective with
respect to any jurisdiction unless and until all government or trade association
approvals required by the laws of such jurisdictions have been issued, and
Reseller shall cease all sales and marketing of the Products in any jurisdiction
for which Cipherloc provides written notice that (i) sales of the Products in
that jurisdiction are prohibited or restricted under the export control laws or
regulations of the United States; or (ii) in Cipherloc’s reasonable opinion that
jurisdiction does not provide adequate and effective protection for Cipherloc’s
confidential information, trademarks and/or other Intellectual Property Rights.
In addition, Reseller agrees not to take any actions to register as a dealer or
distributor in a jurisdiction where the effect of such registration would be to
either grant Reseller exclusive distribution rights in such jurisdiction with
respect to the Products or otherwise substantially impede the ability of
Cipherloc or any other business Reseller of Cipherloc to act legally as a dealer
or distributor in such jurisdiction. If the laws of a particular jurisdiction
effectively prohibit the ability of Cipherloc to have more than one of its
business resellers to distribute Products in such jurisdiction, Reseller
acknowledges and agrees that the choice of which business reseller to use in
such jurisdiction will belong solely to Cipherloc and that Cipherloc may appoint
a business reseller to act exclusively on its behalf in such jurisdiction
without breaching any provisions of this Agreement.

 

8

 

 

9.2 Defective Materials — Limited Warranty Policy. Cipherloc warrants that the
media upon which the Products are delivered by Cipherloc pursuant to this
Agreement shall be free from defects in material and workmanship at the time of
purchase and that Cipherloc will replace any such media found to be defective,
provided such defect is reported to Cipherloc within thirty (30) days of
delivery of the Product to Reseller or the End User, as the case may be. At the
option of Cipherloc, the defective media (including the original distribution
program media) must be returned to Cipherloc in its entirety or destroyed by
Reseller. In the case of destruction, Reseller must execute and deliver to
Cipherloc a “destruction certificate”, in a form and substance acceptable to
Cipherloc, certifying that the defective media has been destroyed. Returned
Products will be replaced at no charge, including shipping charges, within ten
(10) days of its receipt by Cipherloc. Cipherloc further warrants to Reseller
that the Products shall perform substantially in accordance with the product
description set forth in the relevant Documentation that accompanies the
Products, as it may exist from time to time. Cipherloc does not warrant that the
Products shall operate in combination with other software selected by Reseller
or End User, or that the Products shall operate uninterrupted or free of errors.
If the Products do not perform as warranted, Reseller’s sole and exclusive
remedy shall be as follows: Cipherloc shall undertake commercially reasonable
efforts to correct the Products, and if after undertaking such commercially
reasonable efforts, Cipherloc determines that it is unable to correct the
Product, Cipherloc shall refund to Reseller an amount equal to a pro rata
portion of the fees paid by Reseller for the non-conforming Product based on a
useful life of three (3) years. The limited warranties in this Section 9.2 are
made to and for the benefit of Reseller only and are conditioned upon Reseller
E’s use of the Products in accordance with the terms of this Agreement, the
Documentation and other reasonable instructions provided by Cipherloc. These
limited warranties shall not apply to Products to the extent that a Product
error occurs because of and would not have occurred but for: (i) modifications
made to the Product (other than those provided by Cipherloc under this Agreement
or through product support); (ii) the End User’s failure to implement bug fixes,
error corrections and enhancements as required by Cipherloc; (iii) use of the
Products in connection with any computer equipment or devices not specified in
the Documentation or otherwise not approved in writing by Cipherloc; or (iv)
installation or use of the Products contrary to the specifications and
directions contained in the Documentation or other reasonable instructions of
Cipherloc. No employee, agent, representative or affiliate of Cipherloc has
authority to bind Cipherloc to any oral representations or warranty concerning
the Products. Any written representation or warranty not expressly contained in
this Agreement is not authorized and is unenforceable. No amendment to this
Agreement altering or adding a representation or warranty shall be effective
unless set forth in a writing executed by an authorized representative of
Cipherloc.

 

9.3 Disclaimer of Warranty. EXCEPT FOR THE LIMITED WARRANTIES PROVIDED ABOVE IN
SECTION 9.2, THE PRODUCTS ARE PROVIDED “AS-IS” AND CIPHERLOC MAKES NO OTHER
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, REGARDING OR RELATING TO THE
PRODUCTS OR ANY MATERIALS OR SERVICES FURNISHED OR PROVIDED TO RESELLER UNDER
THIS AGREEMENT. TO THE FULLEST EXTENT ALLOWED BY LAW, CIPHERLOC SPECIFICALLY
DISCLAIMS ALL IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY, NON-INFRINGEMENT,
AND FITNESS FOR A PARTICULAR PURPOSE (EVEN IF CIPHERLOC HAS BEEN INFORMED OF
SUCH PURPOSE).

 

9

 

 

10. LIMITATIONS OF LIABILITY

 

10.1 Limitation of Liability. EXCEPT FOR EACH PARTY’S OBLIGATIONS UNDER SECTION
11 (CONFIDENTIAL INFORMATION), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES FOR
LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION OR
OTHER PECUNIARY LOSS) WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
WHETHER FORESEEABLE OR NOT AND WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL
NOT BE CONSTRUED TO LIMIT LICENSEE’S LIABILITY FOR PAYMENT FOR ALL COPIES OF THE
LICENSED SOFTWARE MADE BY OR ON BEHALF OF LICENSEE OR FOR INFRINGEMENT OR MISUSE
OF CIPHERLOC’S PROPRIETARY RIGHTS OR CONFIDENTIAL INFORMATION.

 

IN NO EVENT SHALL CIPHERLOC’S TOTAL LIABILITY (WHETHER IN CONTRACT, TORT, OR
UNDER ANY OTHER FORM OF LIABILITY) UNDER THIS AGREEMENT EXCEED THE AGGREGATE
AMOUNT PAID OR DUE FOR PAYMENT BY RESELLER FOR THE SPECIFIC PRODUCTS WHICH ARE
THE SUBJECT OF THE CLAIM.

 

TO THE EXTENT THAT SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION
OF CONSEQUENTIAL OR INCIDENTAL DAMAGES, THE ABOVE LIMITATION MAY NOT APPLY AND
IN SUCH JURISDICTIONS THE LIABILITY OF EITHER PARTY SHALL BE LIMITED TO THE
MAXIMUM EXTENT PERMITTED BY LAW. THE PARTIES AGREE THAT THE ABOVE WARRANTIES AND
LIMITATIONS OF LIABILITY REFLECT THE ALLOCATION OF RISK AMONG THE PARTIES AND
THE PRICE OF THE PRODUCT.

 

10.2 Time Period. No action, regardless of form, may be brought against a party
by the other party more than two (2) years after the claim has arisen.

 

10.3 Exclusive Remedies. THE REMEDIES PROVIDED IN THIS AGREEMENT ARE THE SOLE
AND EXCLUSIVE REMEDIES OF THE PARTIES AND SHALL APPLY NOTWITHSTANDING FAILURE OF
THEIR ESSENTIAL PURPOSE.

 

11. CONFIDENTIAL INFORMATION

 

11.1 Non-Disclosure. Each party acknowledges that it may receive Confidential
Information from the other party. “Confidential Information” means any
information, technical data or know-how, including, without limitation, that
which relates to computer software programs or documentation, specifications,
source code, object code, research, inventions, processes, designs, drawings,
engineering, products, services, customers, sales leads, markets or finances of
the disclosing party which is identified as confidential at the time of
disclosure. Confidential Information shall be treated as confidential if it is
disclosed in documentary or tangible form marked “Confidential” or, in the case
of disclosures made orally or by visual inspection, identified as “Confidential”
at the time of disclosure. Each party agrees that all Confidential Information
of the other party shall be held in strict confidence and shall not be disclosed
or used without the express prior written consent of the other party. The
receiving party shall exercise at least the same degree of care, but not less
than reasonable care, to safeguard the Confidential Information of the
disclosing party as the receiving party would exercise to safeguard similar
information of its own. The receiving party shall not disclose the disclosing
party’s Confidential Information, or any part or parts thereof, to any of its
employees, agents, or contractors except on a “need to know” basis. Confidential
Information shall not include any information (i) already in the possession of
the receiving party; (ii) received without an obligation of confidentiality;
(iii) independently developed by the receiving party without use of the
disclosing party’s Confidential Information; (iv) in the public domain; (v)
authorized for disclosure by the disclosing party; (vi) disclosed by order of
law or court order; or (vii) released without restriction by the disclosing
party.

 

10

 

 

11.2 Protected Period. The obligations set forth in this Section 11 shall
continue for a period of two (2) years after termination of this Agreement.

 

12. TERM AND TERMINATION

 

12.1 Term. The term of this Agreement (“Term”) shall commence on the Effective
Date for an initial period of five (5) years unless otherwise earlier terminated
by either party as provided herein. Thereafter, the Term shall automatically
renew and be extended for successive five (5) year periods unless either party
shall have provided the other with written notice, at least sixty (60) days
before the relevant anniversary of the Effective Date, of its election not to
have the Term renew past such anniversary date.

 

12.2 Termination by Cipherloc. Cipherloc may terminate this Agreement
immediately upon written notice to Reseller if Reseller (a) breaches or fails to
comply with any of the terms or conditions of this Agreement, (b) fails to
maintain a satisfactory credit rating or financial condition or if Cipherloc
reasonably concludes that, for any reason, Reseller is or will become unable to
discharge its obligations hereunder, or (c) breaches or fails to comply with any
of the terms or conditions of Cipherloc’s Certification Process.

 

12.3 Termination by Reseller. Without prejudice to rights set forth in Section
12.2, Reseller may terminate this Agreement upon 90 written notice to Cipherloc
in the event of (a) liquidation or insolvency of the Cipherloc, (b) the
appointment of a receiver or similar officer for Cipherloc, (c) assignment by
Cipherloc for the benefit of creditors, or (d) the filing of a petition in
bankruptcy by or against Cipherloc or any similar petition under the insolvency
laws of any jurisdiction, which in the case of a filing against Cipherloc is not
dismissed in sixty (60) days.

 

12.4 Liability. Termination of this Agreement pursuant to Section 12.2 or
Section 12.3 shall not release the other party from any liability for any breach
of this Agreement.

 

12.5 Rights and Duties on Termination or Expiration.

 

12.5.1 Payment of Amounts Due. Termination or expiration of this Agreement shall
not relieve either party of the obligation to pay any amount due to the other
that accrued prior to the time of the termination or expiration. Further,
Reseller agrees to pay Cipherloc, as they come due, all support fees and other
service or support revenues relating to Products that are owed to Cipherloc,
including those accrued or received by Reseller after termination or expiration.

 

12.5.2 Termination of Licenses. Upon termination or expiration of this
Agreement, the distribution license and all related licenses and rights granted
to Reseller hereunder, including, but not limited to, the Demonstration Software
license and limited trademark license shall terminate immediately and Reseller
shall make no further use of all or any part of the Products, Demonstration
Software, Cipherloc Trademarks, or Cipherloc Confidential Information. Reseller
shall (a) immediately cease any public statements or representations that it is
an authorized Cipherloc Reseller or that it is in any way associated with
Cipherloc and (b) immediately return to Cipherloc all Demonstration Software and
Cipherloc Confidential Information.

 

11

 

 

12.5.3 Survival. All obligations of the parties which expressly or by their
nature survive the expiration or termination of this Agreement, including the
parties’ limitation of liability, indemnity and confidentiality obligations
shall continue in full force and effect until they are satisfied in full or by
their nature expire.

 

12.5.4 Continued Use of Licensed Software. Upon termination or expiration of
this Agreement, any End User who previously purchased the Product from RESELLER
shall have the continuing right to use the Product in accordance with the terms
and conditions of the applicable EULAs, which shall survive termination or
expiration of this Agreement. Cipherloc shall continue to fulfill orders for the
Products to End Users submitted prior to the date of termination, provided that
Reseller pre-pays in full such orders.

 

13. GENERAL PROVISIONS

 

13.1 No Joint Venture. It is expressly understood that the parties are acting as
independent contractors hereunder and not as an agent or representative of the
other. This Agreement does not constitute a joint venture. Neither party shall
enter into any contract or commitment on behalf of the other.

 

13.2 Force Majeure. Neither party shall be held responsible for any reasonable
delay or failure in performance hereunder (except with respect to the obligation
to make payments hereunder) caused by fires, strikes, embargoes, acts of nature,
or other causes beyond their reasonable control.

 

13.3 Notice. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given either when
delivered personally, by confirmed facsimile transmission, or five (5) days
after being placed, properly addressed to the addresses set forth above with
first class, postage prepaid, return receipt requested, in the United States
mail, or sent by registered airmail, properly addressed to the addresses set
forth above, postage prepaid and return receipt requested. Notice of change of
address shall be given by written notice in the manner detailed in this Section.

 

13.4 Entire Agreement. This Agreement and the Schedules and Exhibits hereto
constitute the entire understanding between the parties hereto with respect to
the subject matter hereof and supersede any and all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof, including, without limitation, any warranties, representations, or
agreements between Reseller and Cipherloc not set forth in this Agreement.

 

13.5 Modification. This Agreement may be supplemented, amended, or modified only
by the mutual agreement of each party and shall only be effective if in a
writing signed by each party.

 

13.6 Assignment. This Agreement, the licenses granted, and the parties’ rights
and obligations hereunder may not be assigned by either party, including as part
of a Change of Control transaction, except with the express written consent of
the other party, which consent shall not be unreasonably withheld. Any purported
assignment not in compliance with the foregoing shall be null and void and of no
effect; provided, however, that Cipherloc may assign this Agreement without
Reseller’s prior written approval when in connection with a Change of Control
transaction. Notwithstanding the foregoing, this Agreement shall be binding upon
and inure to the benefit of the parties and its respective heirs, personal
representatives, successors and assigns.

 

12

 

 

13.7 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Any headings contained herein are for convenience only and shall not
affect the construction hereof. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute one instrument. If any provision or part thereof
of this Agreement is stricken in accordance with the provisions of this Section,
then this stricken provision shall be replaced, to the extent possible, with a
legal, enforceable, and valid provision that is as similar in tenor to the
stricken provision as is legally possible.

 

13.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to principles of
conflicts of law.

 

13.9 Costs and Attorney Fees. The prevailing party shall be entitled to recover,
in addition to any other remedy, its reasonable attorney fees, court costs,
costs of investigation, expert fees and other related expenses incurred in
connection with any enforcement of rights under this Agreement.

 

13.10 Waiver. The failure or delay of any party to exercise any right or option
arising out of a breach of this Agreement shall not be deemed a waiver of any
right or option with respect to any subsequent or different breach, or the
continuance of any existing breach, after demand for strict performance.

 

13.11 Representation on Authority of Parties/Signatories. Each person signing
this Agreement represents and warrants that he or she is duly authorized and has
legal capacity to execute and deliver this Agreement. Each party represents and
warrants to the other that the execution and delivery of the Agreement and the
performance of such party’s obligations hereunder have been duly authorized and
that the Agreement is a valid and legal agreement binding on such party and
enforceable in accordance with its terms.

 

13.12 Injunctive Relief. The parties recognize that a remedy at law for a breach
of the provisions of this Agreement relating to Confidential Information, or use
of Cipherlocs’ trademarks, copyrights, and other Intellectual Property Rights,
will not be adequate for the parties’ protection, and accordingly the
non-breaching party shall have the right to obtain, in addition to any other
relief and remedies available to it, injunctive relief to enforce the provisions
of this Agreement.

 

13.13 Ambiguities. Each party and its counsel have had the opportunity to
participate fully in the review and revision of this Agreement. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in interpreting this Agreement. The language in
this Agreement shall be interpreted as to its fair meaning and not strictly for
or against any party.

 

13.14 Mutual Non-solicitation of Employees. During the term of this Agreement
and for a period of one (1) year following termination of this Agreement,
neither Cipherloc nor Reseller (nor any of their respective subsidiaries),
without the prior written consent of the other party, shall directly or
indirectly solicit for employment or employ any employee of the other party with
whom it has worked during the performance of this Agreement. However, this
restriction shall not prohibit a party from carrying on and hiring employees of
the other party who have responded to general industry solicitations in trade
journals, through head-hunters and the like.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

Cipherloc Corporation   Quality Health Care International LLC           By /s/
Michael De La Garza   By /s/ Roberta Kale   Michael De La Garza     Roberta Kale
  President/CEO     President/CEO

 

13

 

 

Schedule A

 

Products:

 

All products listed on the Price List

 

Territory:

 

United States and Territories

 

Other countries made be added from time to time as mutually agreed by the
parties

 

Customers:

 

All licensed Healthcare Providers in the United States and Territories which
includes hospitals, ambulatory services companies, public and private education
entities providing health education and training, healthcare insurance
companies, government healthcare provides such as the Center for Medicare
Administration (CMA), Veteran’s Administration and Indian Health Services, home
health providers, pharmaceutical companies and distributors, and durable medical
providers.

 

Demonstration Software:

 

During the Term, Cipherloc may develop and provide Reseller with Demonstration
Software. Subject to the terms and conditions of this Agreement and the
applicable EULAs, during the Term Cipherloc grants Reseller a non-exclusive,
non-transferable right and license to use any such Demonstration Software with
potential Reseller customers in the Territory for evaluation, demonstration,
marketing, promotional activities, and compatibility testing and analysis.

 

Additional Cipherloc Termination Right for Failing to Meet Annual Revenue Goal

 

Should Reseller fail to purchase a minimum of $1,000,000 of Cipherloc Products
on an annual basis measured initially from the twenty four month period from the
Effective Date, Cipherloc shall have the right to terminate this Agreement
effectively immediately upon written notice to Reseller. For avoidance of doubt,
the parties agree that Reseller’s failure to meet this minimum annual revenue
goal is not a breach of the Agreement.

 

RESELLER’S Discount for Products:

 

  ● Software:

 

  ○ Fifteen percent (15%) discount from the Cipherloc Price List for any new
perpetual software licenses or the first year of a subscription software
license.         ○ Twenty-Five (25%) discount from the Cipherloc Price List for
any new perpetual software licenses or the first year of a subscription software
license for approved Registered Opportunities.

 

  ● Maintenance and support services, Cipherloc professional services and
hardware purchased in conjunction with Software listed above:

 

  ○ Five percent (5%) discount from the Cipherloc Price List for any new
perpetual software licenses or the first year of a subscription software
license.

 

  ● Renewal of software subscription licenses or support and maintenance
agreements sold beyond the first year of the sale of a perpetual software
license:

 

  ○ Five percent (5%) discount from the Cipherloc Price List for any new
perpetual software licenses or the first year of a subscription software
license.

 

RESELLER’S Discount for Products to End Users on Pass-Through Sales:

 

Five (5%) discount from the Cipherloc Price List.

 

“Pass-Through Sales” is defined as a sale whereby Reseller is acting as a
fulfillment Reseller for the End User at the request of the End User or
Cipherloc and is not significantly involved in the selling process.

 

14

 

 

Schedule B

 

Training

 

Cipherloc will schedule training for Reseller within ninety (90) days of the
Effective Date and, during this time period, Reseller agrees to have two sales
personnel and two technical personnel complete a total of 4 hours of web-based
training on Cipherloc Products.

 

15

 

 

Exhibit A

 

PROMISSORY NOTE

 

$416,000 May 30, 2019

 

FOR VALUE RECEIVED, Quality Health Care International, LLC, a Nevada limited
liability company located at 192 Hanna Court, Mesquite, NV 89027 (“Debtor”)
promises to pay to the order of Cipherloc Corporation a Texas corporation,
located at 825 Main Street, Suite 100, Buda, TX 78610 (Creditor), or such other
place and person as Creditor may from time to time designate in writing, in
lawful money of the United States of America, the principal sum of Four Hundred
Sixteen Thousand dollars ($416,000.00) together with interest commencing the e
first year anniversary of this Note on the unpaid principal balance at the rate
of four percent (4%) per year on or before May 29, 2021.

 

Payments. Payments shall be made by Debtor pursuant to a certain Reseller
Agreement entered between the Debtor and Creditor on May 30, 2019. In said
Agreement the Debtor is the Reseller and the Creditor is Cipherloc Corporation

 

Debtor will pay to Creditor all outstanding indebtedness evidenced by this Note
(including any unpaid principal and any accrued and unpaid interest) on or
before May 29, 2021 on or before the first of the following to occur:

 

(a) any sale, assignment or transfer of all or any substantial portion of the
assets of Debtor or any of its affiliates;

 

(b) any sale, assignment or transfer of a majority of the issued and outstanding
shares of any class of stock or other equity interests of Debtor or any of its
affiliates;

 

(c) any merger, consolidation, recapitalization or reorganization of Debtor or
any of its affiliates;

 

(d) receipt by Debtor or any of its affiliates of One Million Dollars
($1,000,000.00) or more in connection with any financing (debt or equity),
strategic alliance, joint venture, licensing or other transaction or series of
related transactions; or

 

(e) Creditor’s demand for payment given at any time on or after May 29, 2021.

 

Debtor shall have the right to prepay the principal balance due under this Note
in whole or in part (together with all accrued and unpaid interest) at any time
without penalty.

 

Business/Commercial Purpose. Debtor hereby represents and warrants to Creditor
that this Note arises exclusively for business or commercial purposes, and that
this Note does not arise from any personal, family or household purposes.

 

 

 

 

Governing Law; Jurisdiction and Venue. This Note shall be governed by and
construed and enforced in accordance with the laws of the State of Arizona,
without regard to its conflicts of law principles to the contrary. Debtor
consents to the jurisdiction and venue in the state and federal courts situated
in Maricopa County, Arizona for any action relating to this Note.

 

Miscellaneous. Debtor and all endorsers, sureties, accommodation parties, and
all persons liable or to become liable on this Note, and each of them, hereby
severally waive diligence, demand, presentment for payment, notice of
nonpayment, notice of dishonor, protest and notice of protest, and specifically
consent to and waive notice of any renewals or extensions of this Note or any
part of the whole of the debt evidenced by this Note, whether made to or in
favor of Debtor or any other person or persons, and further agree that any such
action by Creditor shall not affect the liability of Debtor or any persons
liable or to become liable on this Note. Such consent shall not alter or
diminish the liability of any person or the enforceability of this Note. Each
and every party signing or endorsing this Note binds itself as a principal and
not as a surety. No waiver or modification of this Note shall be effective
unless it is express, in writing and signed by the party against whom
enforcement of the waiver or modification is sought. Any failure of the parties
to comply with any obligation, agreement or condition contained in this Note may
be expressly waived in writing by the other party, but such waiver or failure to
insist upon strict compliance shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective
successors, assigns, heir and legal representatives of the parties.

 

DATED as of the day and year first above written.

 

  Debtor:       Quality Health Care International, LLC       By: /s/ Roberta
Kale     Roberta Kale, President/CEO

 

- 2 -

 

 

 

 